DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to art rejection of claim(s) independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
Computer readable storage medium or media is deemed statutory based on paragraphs [0097-0098] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 17, the phrase “program instruction to determine determining” is syntactically incorrect and thus indefinite. It is a residual from a rejection from previous office action (“wherein program instructions to determine” is not positively claimed as part of the program product of claim 10 because there is no such determination that a duplicate… is 

For claims 18-19, the term “the computer usable code” lacks sufficient antecedent basis in the claims. The second instance in each claim should also be amended to “stored program instructions”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 2019/0370121 A1), in view of Wikipedia configuration file page from date 5/5/2019, retrieved using the Way back Machine, hereafter referred to as WBM050519cf.
For claim 1, 
Ramachandran teaches a method comprising: storing, in a first virtual storage device managed by a helper virtual machine, first data of a first application, the first application executing in a main site virtual machine on a main site physical system, the helper virtual machine executing on a helper physical system, the helper physical system physically separated from the main site physical system, (see figure 1, paragraph [0022], and other locations: view combination of                                 
                                    
                                        
                                            304
                                        
                                        
                                            2
                                        
                                    
                                
                             and 306 as said helper virtual machine executing on helper physical node                                 
                                    
                                        
                                            302
                                        
                                        
                                            2
                                        
                                    
                                
                            ; view data and states of application                                 
                                    
                                        
                                            102
                                        
                                        
                                            2
                                        
                                    
                                
                            as said data; data and states are stored in vDisk                                 
                                    
                                        
                                            108
                                        
                                        
                                            3
                                        
                                    
                                
                            of storage pool 308, or stored in other locations; view node                                 
                                    
                                        
                                            302
                                        
                                        
                                            1
                                        
                                    
                                
                             including VM                                 
                                    
                                        
                                            104
                                        
                                        
                                            2
                                        
                                    
                                
                            as said main physical executing main virtual machine; nodes/physicals are separated) the first data comprising a virtual machine configuration [] of the main site virtual machine and data the first application reads from and writes to a virtual storage device managed by the main site virtual machine (see [0022], figure 3 block 318, and other locations: view configuration within a virtual machine or used by virtual machine as said VM configuration of main site VM), wherein the helper virtual machine is a single helper virtual machine that supports multiple applications (controller                                  
                                    
                                        
                                            304
                                        
                                        
                                            2
                                        
                                    
                                
                             is single; see abstract, [0070], and other locations: controller serves multiple applications); spawning, responsive to determining that a duplicate of the first application should be activated on a physical recovery system, a compute instance in a hypervisor executing on the physical recovery system, the compute instance comprising a recovery virtual machine, the recovery virtual machine configured using the virtual machine configuration file of the main site virtual machine (see [0058], [0103-0104] and other locations: view create as spawn; view node                                 
                                    
                                        
                                            304
                                        
                                        
                                            3
                                        
                                    
                                
                             as said physical recovery system; hypervisor always creates and runs VMs; these are fundamentals of virtual machines); provisioning, in the compute instance, a duplicate of the first application; reassociating the first data from the helper virtual machine to the provisioned duplicate application; and activating the provisioned duplicate application, the activating causing the provisioned duplicate application to execute on the physical recovery system using the first data (see [0058], [0022], and other locations: view clone as duplicate; provisioning, reassociating, and activating are included within the functionality of failing over because the new node is taking over everything the failing node does; the failover node cannot take over without first being selected/provisioned, and associated with the failing node data and configuration, as it needs to replace it; these are fundamentals of failing over).
Ramachandran does not explicitly teach (configuration) file.
However, WBM050519cf teaches (configuration) file (see introduction paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to include “configuration file”, as taught by WBM050519cf, because each one of Ramachandran and WBM050519cf teach configuration therefore they are analogous arts and because configuration is usually stored in a file because a file provides markers for the configuration data begins and ends (see introduction paragraph).

For claim 2, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
 Ramachandran further teaches storing, in the first virtual storage device, second data of a second application, the second application executing on a second system (see abstract and other locations: main node runs multiple applications and failover applies to all). 

For claim 3, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
 Ramachandran further teaches the helper physical system is the physical recovery system (see [0046] and other locations: it can be at any location accessible for HA). 

For claim 4, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
 Ramachandran further teaches the helper physical system is a companion system different than the physical recovery system (see figure 1, [0046] and other locations it can be at any location accessible for HA). 

For claim 5, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
 Ramachandran further teaches sending, to a third system, third data of a third application, the third application executing on the physical recovery system (see locations pointed to above: invention applies to any application(s) on any node protected by HA). 

For claim 6, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
Ramachandran further teaches releasing, responsive to a signal that a third application has been relocated from the physical recovery system to a third system, resources used by the third application on the physical recovery system (see [0034], [0094], and other locations: new resources used when failing over). 

For claim 7, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
Ramachandran further teaches determining that the duplicate of the first application should be activated on the physical recovery system comprises: receiving, from the main site physical first system, a communication that there is a disruption affecting the first application (see [0022], and locations pointed to above, included in failover). 

For claim 8, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
Ramachandran further teaches determining that the duplicate of the first application should be activated on the physical recovery system comprises: determining that no data of the first application has been received for a time period above a threshold time (see [0071-0072] and other locations: tables 1-2: view general command expiring as said)

For claim 9, 
Ramachandran teaches the limitations of claim 1 for the reasons above.
Ramachandran further teaches the provisioning uses application configuration data managed by the helper virtual machine (see [0022], and locations pointed to above). 

For claims 10-17, 
the claims recite essentially similar limitations as claims 1-8 respectively. Claims 10-17 are a computer usable program product.

For claim 20,
the claim recites essentially similar limitations as claim 1. Claim 20 is a computer system.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 2019/0370121 A1), in view of WBM050519cf, and in further view of Prziborowski (US 2017/0371696 A1).
For claim 18, 
The combination of Ramachandran and WBM050519cf teaches the limitations of claim 10 for the reasons above and further teaches the stored program instruction are stored in a computer readable storage device in a data processing system, and [] (see claim 12 and other locations).
The combination of Ramachandran and WBM050519cf does not explicitly teach wherein the computer usable code is transferred over a network from a remote data processing system.
However, Prziborowski teaches wherein the computer usable code is transferred over a network from a remote data processing system (see [0018] and other locations: view installing over network as said; when installing over network, both side are computers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and WBM050519cf to include “wherein the computer … processing system”, as taught by WBM050519cf, because each one of Prziborowski, Ramachandran, and WBM050519cf teach computer systems designed to be connected to networks 

For claim 19, 
The combination of Ramachandran and WBM050519cf teaches the limitations of claim 10 for the reasons above and further teaches the stored program instruction are stored in a computer readable storage device in a server data processing system, and [] (see [0127], [0131],and other locations).
The combination of Ramachandran and WBM050519cf does not explicitly teach wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
However, Prziborowski teaches the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see [0018], claim 8, and other locations: view installing over network as said; when installing over network, both side are computers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramachandran and WBM050519cf to include “wherein the computer … processing system”, as taught by WBM050519cf, because of the motivational reasons specified in rejection to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “virtual machine” page teaches fundamentals about virtual machines and components and functionalities always associated with them.
Wikipedia “failover” page teaches fundamentals about failing over method and components and functionalities always associated with it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114